United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.G., Appellant
and
U.S. POSTAL SERVICE, NORTHVIEW
CARRIER ANNEX, Lincoln, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-543
Issued: October 1, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On December 22, 2008 appellant filed a timely appeal from the June 2 and November 5,
2008 merit decisions of the Office of Workers’ Compensation Programs, which denied his claim
of an occupational left shoulder injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant sustained a left shoulder injury in the performance of duty.
FACTUAL HISTORY
On March 3, 2008 appellant, then a 58-year-old letter carrier, filed a claim alleging that
he sustained a left shoulder injury in the performance of duty: “While carrying DPS [delivery
point sequence] mail in my left hand and cradling letters and flats in my left arm, put a strain on
my shoulder for quite some time.” He indicated that he first became aware of this injury on
January 7, 2008. Appellant thought something might be torn. He did not stop work. The
employer provided a position description and the physical requirements of the job.

On February 12, 2008 Dr. Patrick T. Hurlbut, a Board-certified orthopedic surgeon,
examined appellant and found left shoulder impingement signs. He found scapular winging and
pain with elevation of his arm overhead and with abduction. X-rays showed a normal left
shoulder with no fractures, dislocations or acute changes. Dr. Hurlbut diagnosed left shoulder
rotator cuff tear versus tendinitis. He recommended physical therapy. If there was no
improvement in four to six weeks, Dr. Hurlbut would recommend a magnetic resonance imaging
(MRI) scan to evaluate for rotator cuff pathology.
In a decision dated June 2, 2008, the Office denied appellant’s claim for compensation on
the grounds that the medical evidence did not establish that the claimed medical condition
resulted from the accepted events. It stated: “None of the supporting medical evidence, that you
submitted, addressed the issue as to what caused the pain in your left shoulder. We did not
receive any medical evidence, based upon objective findings, that supported that you have a
medical condition caused or aggravated by your [f]ederal employment activities.”
On July 23, 2008 Dr. Hurlbut reported that appellant complained of increased left
shoulder pain when working with his arms overhead, which was a common position for him to
work in. On examination he noted weakness in the periscapular muscles, suggesting muscular
deconditioning as a cause of impingement syndrome. Dr. Hurlbut stated, “[Appellant] may have
predisposing condition, which can lead to the impingement problems versus a rotator cuff tear.”
He then addressed causal relationship:
“[Appellant’s] work involves overhead work as a [letter] carrier could exacerbate
or cause problems with his shoulder. It should be noted that he may have an
underlying predisposition to the problem because of the periscapular weakness,
which was noted. It should also be noted that if [appellant] develops a rotator cuff
tear or rotator cuff tendinitis that periscapular control could be lost as a response
to the injury.
“It is in my opinion that [appellant] is more likely than not to have had an injury
to the shoulder which was caused or exacerbated by his work while employed as a
[letter] carrier. The above is stated within [a] reasonable degree of medical
certainty.”
In a decision dated November 5, 2008, the Office reviewed the merits of appellant’s
claim and denied modification of its prior decision. It found that Dr. Hurlbut speculated what
condition appellant might have in his left shoulder and could develop. However, he did not
provide a firm diagnosis causally related to appellant’s work activities.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of his duty.1 An
employee seeking benefits under the Act has the burden of proof to establish the essential
elements of his claim. When an employee claims that he sustained an injury in the performance
1

5 U.S.C. § 8102(a).

2

of duty, he must submit sufficient evidence to establish that he experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. He must also
establish that such event, incident or exposure caused an injury.2 It is the employee’s burden to
establish a firm diagnosis of the medical condition claimed.3
Causal relationship is a medical issue4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,5 must be one of reasonable medical certainty6
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.7
Medical conclusions unsupported by rationale are of little probative value.8 It is not
necessary that the opinion be so conclusive as to suggest causal connection beyond all possible
doubt. The evidence required is only that necessary to convince the adjudicator that the conclusion
drawn is rational, sound and logical.9 The mere fact that a condition manifests itself or worsens
during a period of federal employment raises no inference of causal relationship between the
two.10
ANALYSIS
The Office does not dispute the duties appellant performed as a letter carrier. The
employer provided a position description and the physical requirements of the job. So appellant
has met his burden to establish that he experienced a specific event, incident or exposure
occurring at the time, place and in the manner alleged. The question that remains is whether his
duties as a letter carrier caused a left shoulder injury.
There is only one medical report that addresses this issue. On July 23, 2008 Dr. Hurlbut
stated with a reasonable degree of medical certainty that appellant was more likely than not to
2

Abe E. Scott, 45 ECAB 164 (1993); John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (“injury”
defined); 20 C.F.R. § 10.5(ee), .5(q) (1999) (“traumatic injury” and “occupational disease or illness” defined).
3

Patricia Bolleter, 40 ECAB 373 (1988).

4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

8

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

9

Kenneth J. Deerman, 34 ECAB 641, 645 (1983) and cases cited therein.

10

Steven R. Piper, 39 ECAB 312 (1987).

3

have had left shoulder injury caused or exacerbated by his work as a letter carrier. He noted that
it was common for appellant to work with his arms overhead and that appellant complained of
left shoulder pain when doing so. Dr. Hurlbut, however, did not firmly diagnose appellant’s left
shoulder condition. X-rays on February 12, 2008 showed a normal left shoulder. Dr. Hurlbut’s
diagnosis that day was left shoulder rotator cuff tear “versus” tendinitis. He was uncertain
which, so he recommended a course of physical therapy in the hope that appellant’s pain would
resolve without further intervention, but if not, he would recommend an MRI scan to evaluate for
rotator cuff pathology. Dr. Hurlbut was no more specific on July 23, 2008. He noted that
appellant might have a predisposing weakness in the periscapular muscles “which can lead to the
impingement problems versus a rotator cuff tear.” So the specific nature of appellant’s left
shoulder pathology remains unclear.
Moreover, Dr. Hurlbut did not offer a sound orthopedic explanation of how working with
arms overhead caused appellant’s particular left shoulder pathology. It is difficult to offer such
an explanation without a firm diagnosis of the pathology one is discussing. All Dr. Hurlbut
noted that appellant experienced increased pain when working in that position, but this does not
establish that such symptoms were anything more than revelatory of an underlying condition.11
It does not establish that the work activity caused or even materially aggravated the underlying
condition.
Although Dr. Hurlbut expressed his opinion with a reasonable degree of medical
certainty, the lack of a firmly diagnosed left shoulder condition diminishes the probative value of
his opinion, as does the lack of a sound orthopedic explanation of how working with arms in an
overhead position at work caused or materially aggravated that particular condition. For this
reason, the Board finds that appellant has not met his burden of proof to establish the element of
causal relationship. The Board will affirm the denial of his claim that he sustained a left
shoulder injury in the performance of duty.
Appellant argues on appeal that his physician did not have to provide that much of a
statement for the Office to approve his claim for a right shoulder injury. He argues that he has
given written documentation of the wear and tear of his shoulder from his work. But this is for
Dr. Hurlbut to discuss. He is the one who must explain how the particular duties appellant
performed biomechanically or physiologically caused or materially aggravated a firmly
diagnosed medical condition in the left shoulder. It is certainly true, as appellant points out, that
other letter carriers have sustained shoulder injuries in the performance of duty, but each of those
letter carriers had a burden of proof to submit a well-reasoned medical narrative explaining how
those injuries occurred. He shares the same burden. Appellant’s reference to a January 11, 2008
hearing before an Office hearing representative, the filing of Equal Employment Opportunity
claim and the changing of his route appears to relate to a different claim and is not particularly
relevant to the issue presently before the Board.

11

Phillips G. Putnam, 10 ECAB 631 (1959).

4

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained a left shoulder injury in the performance of duty. The medical opinion evidence is
insufficient to establish causal relationship.
ORDER
IT IS HEREBY ORDERED THAT the November 5 and June 2, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: October 1, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

